



lucernemineextensionimage1.jpg [lucernemineextensionimage1.jpg]


Comstock Announces Solid Progress on Lucerne Transaction;
Tonogold Commits Additional $1 million in Non-Refundable Deposits


Virginia City, NV (May 6, 2019) Comstock Mining Inc. (“Comstock” or “the
Company”) (NYSE American: LODE) today announced significant progress toward the
completion of the sale of its Lucerne properties (“Lucerne”).

The Company understands that Tonogold Resources, Inc. (“Tonogold”) has secured
significant interest for funding the Lucerne purchase and is finalizing
negotiations of optimal terms and allocations. Tonogold also recently executed a
Term Sheet with Nebari Holdings, LLC (“Nebari”) for a $5 million, debt financing
with the option for drawing an additional $25 million for development,
production start-up and working capital, subject to customary due diligence and
closing conditions. Nebari is Comstock’s current lender.

Mr. Mark Ashley, President and CEO of Tonogold stated, “Our diligence is paying
off with the assembly of an outstanding group of strategic resource investors
who understand the significance of the gold and silver resource at Lucerne and
the greater exploration potential of the whole northern portion of the Comstock
District. We look forward to accelerating and consummating the transaction
announced with Comstock in January 2019, in the next few months.”


Tonogold has also committed and partially funded another $1 million in
non-refundable deposits. For the year-to-date, Comstock has received $2,350,000
in cash as non-refundable payments, including $350,000 recently, toward the
aggregate purchase price, with an additional $450,000 and $200,000 due on or
prior to May 17, and May 24, 2019, respectively. These payments extend the
deadline for closing the transaction to June 21, 2019. Comstock has received
$350,000 and will use seventy-percent of the entire $1 million in payments to
pay down its outstanding debenture, bringing the outstanding principal down to
approximately $6.7 million.

Accordingly, both parties have reached an agreement to provide additional
extension opportunities for closing on Lucerne, primarily to allow for a more
thorough and efficient financing and closing process. Comstock agreed to provide
Tonogold with the flexibility to close on Lucerne on or prior to August 30,
2019, subject to making additional $1 million monthly non-refundable deposits in
late June 2019 and late July 2019, if needed. If the closing occurs after the
original deadline of May 31, 2019, Tonogold will also reimburse Comstock for all
incremental interest costs and substantially all property carrying costs, as
previously agreed.

Comstock now anticipates, and the amendment allows for, Tonogold to deliver
$11.5 million in cash at closing, less the amounts of the cumulative
non-refundable payments made by Tonogold at that time, and a one-year maturing,
interest bearing note converting into shares in Tonogold if not repaid
previously, to Comstock with a principal amount of $3,500,000. The conversion
price will be the lowest of (1) the 20-day volume weighted closing price of
Tonogold shares prior to conversion, (2) Tonogold’s most recent private
placement or (3)


    

--------------------------------------------------------------------------------




Tonogold’s initial public offering price.

Mr. Corrado De Gasperis, Executive Chairman and CEO, stated, “Tonogold has made
consistent progress toward acquiring the Lucerne mine and has worked effectively
to secure sufficient strategic investment capital for closing this transaction
and funding Lucerne development. The effort and results are both outstanding and
we look forward to closing the Lucerne transaction in the next few months.”

About Comstock Mining Inc.
Comstock Mining Inc. is a Nevada-based, gold and silver mining company with
extensive, contiguous property in the Comstock District and is an emerging
leader in sustainable, responsible mining. The Company began acquiring
properties in the Comstock District in 2003. Since then, the Company has
consolidated a significant portion of the Comstock District, amassed the single
largest known repository of historical and current geological data on the
Comstock region, secured permits, built an infrastructure and completed its
first phase of production. The Company continues evaluating and acquiring
properties inside and outside the district expanding its footprint and exploring
all of our existing and prospective opportunities for further exploration,
development and mining. The near-term goal of our business plan is to maximize
intrinsic stockholder value realized, per share, by continuing to acquire
mineralized and potentially mineralized properties, exploring, developing and
validating qualified resources and reserves (proven and probable) that enable
the commercial development of our operations through extended, long-lived mine
plans that are economically feasible and socially responsible.

Forward-Looking Statements
This press release and any related calls or discussions may include
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995 about Comstock and Tonogold. Forward-looking
statements are statements that are not historical facts. All statements, other
than statements of historical facts, are forward-looking statements.
Forward-looking statements include statements about matters such as: capital
raising activities and negotiations; market conditions; future changes in
exploration activities, production capacity and operations; future exploration,
production, operating and overhead costs; production of feasibility studies,
technical reports or other findings related to estimated mineralization;
operational and management restructuring activities; capital expenditures (by
Comstock, Tonogold or other parties) and their impact; investments,
acquisitions, joint ventures, strategic alliances, business combinations, asset
sales; consulting, operational, tax, financial and capital projects and
initiatives; contingencies; environmental compliance and changes in the
regulatory environment; offerings, sales, equity dilution, and other actions
regarding debt or equity securities; including a redemption of the debenture,
and future working capital, costs, revenues, business opportunities, debt
levels, cash flows, margins, earnings and growth. The words “believe,” “expect,”
“anticipate,” “estimate,” “project,” “plan,” “should,” “intend,” “may,” “will,”
“would,” “potential” and similar expressions identify forward-looking
statements, but are not the exclusive means of doing so. These statements are
based on assumptions and assessments made by the management of Comstock and
Tonogold in light of their experience and their perception of historical and
current trends, current conditions, possible future developments and other
factors they believe to be appropriate. Forward-looking statements are not
guarantees, representations or warranties and are subject to risks and
uncertainties that could cause actual results, developments and business
decisions to differ materially from those contemplated by such forward-looking
statements. Some of those risks and uncertainties include the risk factors
discussed in Item 1A, “Risk Factors” of the annual report on Form 10-K of
Comstock. Occurrence of such events or circumstances could have a material
adverse effect on the business, financial condition, results of operations or
cash flows or the market price of Comstock and Tonogold’s securities. All
subsequent written and oral forward-looking statements by or attributable to
Comstock, Tonogold or persons





--------------------------------------------------------------------------------




acting on their behalf are expressly qualified in their entirety by these
factors. Neither Comstock nor Tonogold undertake any obligation to publicly
update or revise any forward-looking statement.

Neither this press release nor any related calls or discussions constitutes an
offer to sell or the solicitation of an offer to buy any other securities of
Comstock or Tonogold.


Contact information:

Comstock Mining, Inc.
P.O. Box 1118
Virginia City, NV 89440
ComstockMining.com





Corrado De Gasperis
Executive Chairman & CEO
Tel (775) 847-4755
degasperis@comstockmining.com


Zach Spencer
Director of External Relations
Tel (775) 847-5272 ext.151
questions@comstockmining.com







--------------------------------------------------------------------------------










    